Citation Nr: 1137196	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-33 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by King's Daughters Medical Center in Ashland, Kentucky, from February 27, 2008, to March 1, 2008.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




INTRODUCTION

The Veteran served on active duty from March 1973 to June 1975.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Medical Center (MC), which denied payment or reimbursement for treatment the Veteran had received from King's Daughters Medical Center in Ashland, Kentucky, from February 27, 2008, to March 1, 2008.  

In August 2010, the Board remanded the matter to the RO for additional evidentiary development.  

Following the Board's remand, the additional evidence was added to the claims file.  In September 2011, the Veteran waived consideration by the agency of original jurisdiction (AOJ) of this evidence.  Therefore, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.


FINDINGS OF FACT

1.  From February 25, 2008, to March 1, 2008, the Veteran was admitted for treatment at a private medical emergency department, King's Daughters Medical Center, without prior authorization for payment of the medical services provided to him, and for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

2.  A VA or other Federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

3.  The Veteran was eligible to safely transfer on February 26, 2008, but the nearest VA medical center did not find him eligible for transfer until February 28, 2008, and the private hospital documented reasonable attempts to transfer the Veteran to the VA medical center until that time.     


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by King's Daughters Medical Center in Ashland, Kentucky, from February 27, 2008, to February 28, 2008, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.121, 17.1000-17.1008, (2011).

2.  The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by King's Daughters Medical Center in Ashland, Kentucky, from February 29, 2008, to March 1, 2008, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.121, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2008, which fully addressed the division of responsibilities between VA and a claimant in developing an appeal.  The October 2008 letter did not provide specific information as to what evidence was required to substantiate the claim, but the Board finds that this notice error did not affect the essential fairness of the adjudication.  Importantly, the only issue in dispute in this appeal concerns whether  the Veteran was medically stable and could have been transferred from the non-VA facility to a VA medical center (VAMC) for continuation of treatment during the period in question, and whether a VAMC was capable of accepting transfer.  See 38 C.F.R. § 17.1002.  The Board discussed this issue in its August 2010 remand.  

Thus, from the aggregate of the communications provided to the Veteran, a reasonable person should have been able to understand what evidence was necessary to substantiate the claim. For these reasons, it is determined that the Veteran had a meaningful opportunity to participate effectively in the processing of the claim.  Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the Veteran.

Next, VA has a duty to assist in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds here that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the claims file contains the pertinent private hospital treatment records and VA records.  Moreover, the Veteran's statements in support of the claim are of record.  Additionally, opinions from VA medical professionals were obtained addressing this matter.  The record shows that no available outstanding evidence has been identified.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the August 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed that records be requested (1) from the private hospital that would show documentation of any subsequent calls made to VA regarding whether the Veteran could be transferred to the nearest VAMC; (2) from the VAMC social work service dating from February, 1, 2008, through the March 31, 2008; and (3) any reports of contact (located either in VISTA e-mail communications and/or in CPRS).  The Board's remand also directed that a copy of the March 20, 2008, decision that denied the Veteran's claim for payment or reimbursement be associated with the claims file.  The claims file shows that these directives were accomplished upon remand, and the requested records are currently associated with the claims file.  

A supplemental statement of the case (SSOC) was not then issued, as directed by the Board.  However, as indicated, the Veteran waived agency of original jurisdiction consideration of all additional evidence associated with the claims file since the prior adjudication of the claim.  See 38 C.F.R. § 20.1304(c).  Additionally, in September 2011, the Veteran requested that his appeal proceed with no further delay.  

For these reasons, the Board finds that there was substantial compliance with the August 2010 remand directives.  Remanding this case for issuance of an SSOC would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  In fact, such remand would contravene the Veteran's express desire that the Board proceed with appellate review at this time.  Accordingly, no further remand is necessary.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran was admitted for emergency treatment on February 25, 2008, at a private hospital, King's Daughters Medical Center.  He was discharged on March 1, 2008.  Payment or reimbursement of unauthorized medical expenses has been previously awarded for the period from February 25, 2008, through February 26, 2008.  The Veteran now contends that payment or reimbursement of unauthorized medical treatment is warranted for the remainder of his inpatient treatment, from February 27, 2008, through March 1, 2008.  He filed his claim in March 2008.  

The Veteran is not service-connected for any disabilities.  

Generally, in cases where a claimant seeks reimbursement for unauthorized medical expenses, it must be determined (1) whether the services for which payment is sought were authorized by VA, and (2) whether the appellant is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

With regard to the first requirement, the provisions of 38 C.F.R. § 17.130 (2011), establish that "No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities."  

Here, the Veteran wrote in a November 2008 testimonial statement that he had "no advance knowledge that it was [his] responsibility, at that time," to contact the VAMC to request a transfer.  Furthermore, the record on appeal includes a February 26, 2008, social work note from the private hospital where the Veteran was admitted.  It indicates that the Veteran had called his VA medical center (VAMC) "to tell them that he was [at that private hospital and] they said VA would cover [the] medical bill."  This evidence establishes that the Veteran was admitted without prior authorization for payment of the medical services provided to him.  See 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54.  

Thus, the claim for medical payment falls under the Veterans Millennium Health Care and Benefits Act, which concerns emergency treatment for non-service-connected disabilities.  See 38 U.S.C.A. § 1725.  (There has been no allegation that the treatment the Veteran received was for a service-connected disability.  See 38 U.S.C.A. § 1728 (West 2002).)  

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002).  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities that has not been previously authorized may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008.  Section 1725 under the United States Code was enacted by Congress as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority a veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

During the pendency of this appeal, the provisions of 38 U.S.C.A. § 1725 were amended, effective October 10, 2008.  The amended criteria concern the term "emergency treatment" in § 1725(f)(1)(C), which is defined to mean medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and until either (c) such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or such time as a Department facility or other Federal facility accepts such transfer if at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 38 U.S.C.A. § 1725(f)(1) (effective October 10, 2008).  

Further amendments were made to 38 U.S.C.A.§ 1725 effective February 10, 2010, for all claims pending under the statute. These amendments essentially provide for reimbursement of certain costs for emergency services covered by the statute to the extent private insurance could not reimburse a claimant in full for the services rendered.  See Pub. L. 111-137, § 1(a), (b), Feb. 1, 2010, 123 Stat. 3495.

VA may provide reimbursement under § 1725, as amended February 10, 2010, for emergency treatment furnished to a veteran before the date of the enactment of the Act, if the Secretary determines that, under the circumstances applicable with respect to the veteran, it is appropriate to do so.  PL 111-137, 2009 HR 1377.

The Board finds that it is appropriate to consider and apply the amended provisions of § 1725, in the present case.  

Here, the record shows that the Veteran presented at the private medical facility on February 25, 2008, with complaints of crampy abdominal pain for four days, that had increased in intensity over the prior two days.  He was referred to the emergency department due to having a fever over 100 degrees.  Accordingly, he was admitted for emergency treatment at the private hospital's emergency department on February 25, 2008, for treatment of appendicitis.  An admission registration sheet shows that the Veteran had no insurance information.  

In light of the immediate referral to the hospital's emergency department, the Board finds that this evidence establishes that the Veteran was provided emergency services in a hospital emergency department for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 C.F.R. § 17.1002(a)-(b). 

The private hospital's February 25, 2008 admission record also shows that the Veteran was an out-of-state truck driver.  He had left his truck at a gas station to seek treatment, and arrived at the hospital via ambulance.  There is no indication that a VA or other Federal facility/provider was feasibly available or that an attempt to use them before hand would have been considered reasonable by a prudent layperson.  38 C.F.R. § 17.1002(c).  

The central issue in the case concerns whether the claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  38 C.F.R. § 17.1002(d).

On this issue, the private hospital's treatment records list the Veteran as "stable" throughout his course of inpatient treatment.  

In connection with the present appeal for reimbursement, a VA clinical nurse reviewed the matter in March 2008, and determined that medical stability had been reached by February 26, 2008; the Veteran had a nonemergent colonoscopy, then a "lap appy" on February 27, 2008, on which a VA medical center was available.  

The record on appeal, however, also includes a February 26, 2008, note from a social worker at the private hospital.  In the note, the social worker documented that a call had been placed to the nearest VAMC on February 25 to tell them that the Veteran "was here."  The VAMC told the private social worker that the Veteran did not appear to be eligible for transfer.  On further consultation, the Veteran reported that he normally received treatment at a different VAMC.  The Veteran informed the social worker that he had called his VAMC and had been told "VA would cover [the] medical bill."  The social worker then called back the nearest VAMC to tell them what the Veteran had said.  The social worker's note also includes the following notation "SW to f/u [about] possible VA transfer - not eligible [at] this time."  

The record on appeal also includes a VA social work note dated on February 28, 2008.  It documents that VA had been contacted by a social worker at the private hospital on February 27, 2008.  There is a further notation "[e]ligibility verified this date."  Accordingly, the VA social worker made further contact with the private hospital.  The private hospital then informed VA that the Veteran had undergone appendectomy on February 27, and was planned for discharge to home on February 28, 2008.  The VA social worker noted that she requested notification if further hospitalization was needed.  

The above evidence shows that the Veteran could have been transferred safely to a VA facility on February 26, 2008.  The VAMC, however, did not find him eligible for transfer at that time.  The VAMC social worker's February 28, 2008 note indicates that eligibility was verified "this date."  The record does not make clear whether "this date" refers to the date the social worker had been contacted by the private hospital (February 27, 2008), or the date the note was written (February 28, 2008).  As the latter is more favorable, the Board finds that the Veteran's eligibility for transfer was established on February 28, 2008.  See, e.g., Brown v. Gardner, 513 U.S. 115, 118 (1994) ("interpretive doubt is to be resolved in the veteran's favor" in the context of unclear statutory language).

The record also establishes that the private hospital documented reasonable attempts to transfer the Veteran to the VAMC up until that date.  After February 28, 2008, however, the record does not show either that reasonable attempts were made to transfer the Veteran to a VA facility or that a VA facility declined to accept a transfer.  See 38 U.S.C.A. § 1725(f)(1) (effective October 10, 2008).  To the contrary, the February 28, 2008, VA social work note shows that although the private hospital was notified of the Veteran's eligibility for transfer, the Veteran nonetheless remained at the private hospital until his discharge to home on March 1, 2008.  

In developing the claim, the private hospital was asked to provide all pertinent treatment records.  They submitted social work service records from February 26, 2008, but nothing further, which is a further indication that no follow-up attempts were made to transfer the Veteran to the VAMC.  

The Board finds, based on this record, that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred from February 27, 2008, to February 28, 2008, have been met, because a VA medical facility was not available to the Veteran until that date.  Thereafter, the criteria for payment or reimbursement were not met, for the reasons discussed.  (The remaining requirements for eligibility for reimbursement, under 38 C.F.R. § 17.1002(d)-(i), are not in dispute, and need not be discussed.)  Accordingly, by extending the Veteran the benefit of the doubt, the claim is granted to this extent.  


ORDER

Entitlement to repayment of unauthorized medical expenses for emergency services rendered at King's Daughters Medical Center, from February 27, 2008, through February 28, 2008, is granted.

Entitlement to repayment of unauthorized medical expenses for emergency services rendered at King's Daughters Medical Center, from February 29, 2008, through March 1, 2008, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


